DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 3/7/2022 is acknowledged.
	Claims 1, 8, 23, 71 and 72 are amended. Claim 73 is newly added.
	Claims 6 and 26 are canceled.
	Claims 10-11 remain withdrawn.
	Claims 1-2, 8, 10-14, 16-17, 19, 21, 23, 65-66 and 68-73 are pending in this application.
	Claims 1-2, 8, 12-14, 16-17, 19, 21, 23, 65-66 and 68-73 are under examination.

Information Disclosure Statement
	Applicant’s IDS submitted 3/7/2022 is acknowledged and considered. A signed copy is attached hereto.
Rejections/Objections Withdrawn
	Objection of claim 72 is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1-2, 10-11, 12-14, 16-17, 19, 21, 23, 26, 65-66, 68, 71-72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1-2, 10-11, 12-14, 16-17, 19, 21, 23, 26, 65-66, 68, 71-72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 2, 6, 8, 12-14, 16-17, 19, 23, 26, 65-66, and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitvogel (WO 2016009017 A1, published 1/21/2016) is withdrawn in view of Applicant’s amendments.

	Rejection of claims 1-2, 6, 8, 12-14, 16-17, 19, 26, 65-66 and 68-72 under 35 U.S.C. 102(a)(1) as being anticipated by W02016009017 ("Zitvogel") is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 12-14, 16-17, 19, 21, 23, 65-66, and 68-73 is/are rejected under 35 U.S.C.
103 as being unpatentable over Zitvogel (WO 2016009017 A1, published 1/21/2016) and Woller (Mol.
Ther. 23, 1630-1640 (2015), published October 2015).
	New claim 73 is included in this rejection as Zitvogel teaches a combination comprising an oncolytic virus and one or more immune checkpoint inhibitors to prevent or to delay the onset and/or establishment and/or relapse of a pathologic condition (e.g. a proliferative disease such as cancer) (Page 31, lines 1-3), thus meeting the limitation of a method for preventing recurrence of a cancer.
 
Arguments Against 35 U.S.C. 103
	Applicant argues that claims 1 and 71 specify that at least one dose of the virus is administered simultaneously with a dose of the immune checkpoint inhibitor. Applicant states that Zitvogel discloses sequential administration of a particular vaccinia virus (TK- RR- WR vaccinia virus armed with FCU-1) with a checkpoint inhibitor (anti-PD-1 or anti-CTLA4) in an MCA2205 fibrosarcoma mouse model. Further Applicant states that although Zitvogel contains boilerplate language stating that the vaccinia virus and checkpoint inhibitor "may" be administered "together" and in a "single dose" or in either order sequentially with varying time intervals, such disclosure merely amounts to a generic disclosure of any and all possible means of co-administration and as such is not the type of disclosure that could enable the skilled person to practice the present invention as it would require undue experimentation to determine the optimal method of co-administration.
	Applicant further argues that Woller is a scientific publication that discloses some experimental results in which an adenovirus (hTertAd) was administered to mice with an anti-PD-1 antibody. Notably, hTertAd is a conditionally replicating adenovirus in which replication of the adenoviral vector is controlled by the human telomerase reverse transcriptase promoter. The skilled person would appreciate that the mechanism of action of hTertAd cannot be extrapolated to that of an oncolytic vaccinia virus nor can any effect reported in Woller for hTertAd in combination with an anti-PD-1 antibody be reasonably extrapolated to the present method in which an oncolytic vaccinia virus is concurrently administered with a synergistically effective amount of the specified checkpoint inhibitor.
	Applicant further states that the state of the art at the filing date of the present application provides a clear teaching to the skilled person that a vaccinia virus and a checkpoint inhibitor should not be administered concurrently. Rojas et al., Clin Cancer Res., 21:5543-51 (2015) ("Rojas 2015") (listed on an Information Disclosure Statement filed herewith), which provides evidence that concurrent administration of vaccinia virus and checkpoint inhibitor (targeting CTLA-4) provides no advantage over monotherapy with the virus, whereas initiation of checkpoint inhibitor therapy 4 days after viral delivery significantly improved anti-tumor effects in the mouse model employed therein (see Rojas 2015 pages 5544-5545). Further, Rojas provides an unambiguous teaching that (i) immune checkpoint inhibitor antibodies hinder vaccinia virus replication and (ii) delayed administration of immune checkpoint inhibitors improve antitumor efficacy: Whereas simultaneous injection of vaccinia virus and anti-CTLA4 antibody resulted in no significant antitumor benefit (compared with mice treated with single vaccinia therapy), when we delayed administration of the blocking antibody until after the peak of viral replication, a greater than 3-fold reduction (P < 0.04) in tumor volume was observed. Rojas, page 5545, 1st col. 
	Notably, Rojas 2015 is the full publication of Rojas et al. 2014 (J Immunol 192 (1 Supplement): 142.3) ("Rojas 2014"), a conference abstract with a publication date of May 14, 2014 (preceding the priority date of Zitvogel). Rojas 2014, which is discussed at page 70, paragraph 00188 of the present application, also specifically reported that simultaneous administration of oncolytic vccinia virus + immune checkpoint blockade (in this case anti-CTLA4 antibody) reduced anti-tumor efficacy and conversely reported that sequential administration showed better anti-tumor efficacy. 
	This is further emphasized by Sampath & Thorne, Oncolytic Virotherapy 2015:4 75-82 (listed on an IDS filed herewith), which reviews strategies combining immunotherapy and oncolytic virotherapy. Sampath & Thorne teaches the skilled person that checkpoint inhibitor(s) should not be administered concurrently with oncolytic vaccinia virus due to an apparent induction of anti-viral immunity reducing the effectiveness of the viral therapy. (Sampath & Thorne, page 80, paragraph bridging columns 1 and 2). As such, the prevailing teaching in the state of the art at the filing date of the present application is that it is crucial that the oncolytic virus should be administered first and the checkpoint inhibitor administered later, providing probative evidence that the results demonstrated for the present invention could not have been expected by the skilled person at the filing date of the present application. Indeed, Rojas and Sampath & Thorne provide probative evidence that the skilled person would not modify the administration regimen described in Zitvogel to encompass the administration regimen described in Woller because the skilled person would expect that doing so would not only fail to provide any advantage, but would be anti-synergistic.
	Applicant refers to Inoue et al., Mol Ther Oncolytics, 2021 Dec 21; 24:299-318 ("Inoue") on an Information Disclosure Statement (IDS) filed with the Application. Inoue tests the effects of concurrent administration of systemically administered mpJX (Western Reserve strain vaccinia expressing human GM-CSF) with anti-PD-1 antibody compared to monotherapy with mpJX in two contrasting genetic models of PanNET (one developing benign insulin secreting tumors and the other developing liver metastases). Applicant states that Inoue corroborates that concurrent administration of an oncolytic virus and a checkpoint inhibitor as presently claimed provides for synergistic antitumor effects, including prevention of metastases, corroborating that the subject matter of claims 71-73 is enabled (See in particular page 307 of Inoue).
	Applicant argues the present combination therapy has shown efficacy in human patients with confirmed metastatic or unresectable renal cell carcinoma. In a Phase lb clinical trial, these patients were concurrently administered an intravenous infusion of JX-594 and an anti-PD-1 antibody (cemiplimab) resulting in an overall response rate of 37.5% with an acceptable safety profile. Briefly, 16 patients were evaluated who had been administered 4 weekly IV infusions of JX-594 (lx 109 pfu, starting on day -7) and 3 weekly doses of cemiplimab (starting on day 1). Results showed a reduction in tumor burden in 75% of evaluable patients (12/16), three quarters of whom had at least a 30% reduction in tumor burden.
	Applicant states that results from the use of Nivolumab (anti-PD-1 immune checkpoint inhibitor) as a monotherapy in human patients with advanced renal carcinoma represents the closest "control" population receiving anti-PD-1 immune checkpoint inhibitor (ICI) therapy alone, as a comparator for the above-described results in humans receiving concurrent anti-PD-1 ICI and oncolytic vaccinia virus therapy. As highlighted on page 92 of the FDA label for Nivolumab, the Objective Overall Response Rate was 21.5%, with a 95% confidence interval range of 17.6% - 25.8%. As such, the skilled person would expect that the 37.5% response rate in the above-described study was due to the combination therapy with oncolytic virus, (as opposed to monotherapy with anti-PD-1 ICI).

Response to Arguments
	Applicant’s arguments have been considered but are not found to be persuasive. Examiner directs Applicants attention to Liu, Z., Ravindranathan, R., Kalinski, P. et al. Rational combination of oncolytic vaccinia virus and PD-L1 blockade works synergistically to enhance therapeutic efficacy. Nat Commun 8, 14754 (2017). https://doi.org/10.1038/ncomms14754, published 3/27/2017, hereinafter “Liu”. Page 3, left column, paragraph above section “The a-PD-L1 treatment reduced PD-L1+ cells in the TME” indicates that simultaneous administration of anti-PD-L1 antibody, an immune checkpoint inhibitor, and a vaccinia virus shows the best therapeutic effect. Thus, the state of the art at the time the instant application was filed was clear that simultaneous administration of the immune checkpoint inhibitor and vaccinia virus would be synergistic. Thus one of ordinary skill in the arts would be able to consider the Zitvogel reference stating that the vaccinia virus and checkpoint inhibitor may be administered together and in a "single dose", which includes simultaneous administration, in light of the state of the art at the time as seen in Liu, and would have indeed been motivated to administer the immune checkpoint inhibitor and vaccinia virus simultaneously and have a reasonable expectation of success.
	Woller states that “Oncolytic viruses are tumor-destructive and immunostimulatory
tools for therapy of solid tumors. They induce severe inflammations in tumor tissue facilitating cross-presentation of tumor antigens and induction of antitumoral T-cells. Therefore, oncolytic viruses are attractive means to support PD-1 immune checkpoint blockade.” (Page 1631, left column, 1st full paragraph). Further, the mechanism by which hTertAd works is via raising CD8 T-cell responses (Page 1631, right column).
	One of ordinary skill in the arts would have understood that this mechanism would apply for not only oncolytic adenoviruses, but also oncolytic vaccinia viruses, as Woller’s teachings are relevant to oncolytic viruses. Further, as evidenced by Goulding (Goulding J, Bogue R, Tahiliani V, Croft M, Salek-Ardakani S. CD8 T cells are essential for recovery from a respiratory vaccinia virus infection. J Immunol. 2012;189(5):2432-2440. doi:10.4049/jimmunol.1200799), it was already well known in the arts that Western Reserve strain of vaccinia virus infection results both in a cell-mediated immune response with the induction of virus-specific CD8 CTLs (Discussion, 1st paragraph). Thus, one of ordinary skill in the arts would have understood that both oncolytic adenoviruses and oncolytic vaccinia viruses raise CD8 T-cell responses, are tumor-destructive and immunostimulatory tools for therapy of solid tumors, induce severe inflammations in tumor tissue facilitating cross-presentation of tumor antigens and induction of antitumoral T-cells, and would have been motivated to use an oncolytic vaccinia virus in combination with an immune checkpoint inhibitor to treat tumors that are refractory to checkpoint blockades and have a reasonable expectation of success, as they are both oncolytic viruses that work via the same mechanism of raising CD8 T-cell responses.
	Applicant further refers to Inoue and a phase 1b trial to emphasize that the art at the filing date of the present application taught the importance of providing an adequate time gap between treatment with oncolytic virus and subsequent administration of additional immune-targeting antibodies to induce successful anti-cancer immunity. However, as discussed supra, Liu, published 3/27/2017, clearly states that after experimenting with different time points for the administration of the immune checkpoint inhibitor and vaccinia virus, the survival data showed that the simultaneous administration achieved the best therapeutic effect. Thus, it is clear that at the time the application was filed, the state of the art already shows that simultaneous administration achieves the best therapeutic effects.

Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643      

/HONG SANG/Primary Examiner, Art Unit 1643